.?~:,   "• ;.' ii;
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl   7~1
                                                                                                                                                                 •
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           v.                                             (For Offenses Committed On or After November I, 1987)


                           Cesar Jovanny Hernandez-Piedra                                 Case Nwnber: 3:19-mj-22286

                                                                                          Kenneth J Troiano
                                                                                          Defendant's Attorney


            REGISTRATION NO. 99397051

            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint
                                                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-


             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                  Nature of Offense                                                              Count Number(s)
            8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                    I

              D The defendant has been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~




              D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                         _;6\TIME SERVED                            D                                           days

              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all docwnents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                             charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circwnstances.

                                                                                        Thursday, June 6, 2019
                                                                                        Date of Imposition of Sentence



                                                                                        ~ARRYMKURREN
                                                                                        UNITED STATES MAGISTRATEWDGE



             Clerk's Office Copy                                                                                                       3: 19-mj-22286
